Citation Nr: 1402241	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  04-31 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating higher than 50 percent for psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1966 to September 1968, including service in the Republic of Vietnam during the Vietnam Era.  He had subsequent service in the Alabama National Guard, including a period of active duty for training from July 20, 2002, to August 3, 2002.

This case is before the Board of Veterans' Appeals (Board) on appeal from September 2003 and January 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The Veteran testified at a hearing at the RO in February 2010, before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  The issues on appeal were adequately explained to him and the submission of evidence which he may have overlooked and which would be advantageous to his position was suggested.  See 38 C.F.R. § 3.103(c) (2013); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

In September 2010, May 2012 and June 2013, the Board remanded the case, in pertinent part, to the RO via the Appeals Management Center (AMC) for additional development and consideration.  In August 2013, the AMC issued a supplemental statement of the case (SSOC) continuing to deny the claims and returned the file to the Board for further appellate review. 

In addition to the paper claims file, there is a Virtual VA (VVA) electronic claims file associated with the Veteran's claim.  Both the Board and originating agency have reviewed the VVA file, which contains VA treatment records and examination reports dated from 2012 to 2013.  The other documents in the VVA file are either duplicative of the evidence in the paper claims file or irrelevant to this appeal.


FINDINGS OF FACT

1.  For the period of the appeal, the Veteran's PTSD has been manifested by no worse than occupational and social impairment with reduced reliability and productivity.

2.  For the period of the appeal, although the Veteran met the threshold requirements for a TDIU on a schedular basis, his service-connected disabilities were not sufficient by themselves to preclude him from obtaining or maintaining any form of substantially gainful employment consistent with his education and occupational background. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for a TDIU are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, in part, describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.  

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters dated in July 2003, March 2006 and September 2007 of the criteria for establishing a higher rating and a TDIU, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates.

The Veteran was provided complete notice prior to the initial adjudication of his increased rating claim.  Although he was not provided complete notice until after the initial adjudication of the TDIU claim, there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice, the originating agency readjudicated the claim based upon all evidence of record before the case was returned to the Board.  There is no indication in the record or reason to believe that any ultimate decision of the originating agency would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (a timing error may be cured by a new VCAA notification followed by a readjudication of the claim). 

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's pertinent medical records, to include service treatment records (STRs), pertinent, available post-service treatment records and Social Security Administration (SSA) records, has been completed.  The Veteran has not identified any pertinent, outstanding records that could be obtained to substantiate his claim.  The Board is also unaware of any such records.  The Veteran provided testimony during a February 2010 hearing.  Further efforts to obtain evidence would be futile.

The Veteran has been afforded appropriate VA examinations in 2007, 2010, 2012, and 2013.  To that end, when VA undertakes to provide a VA examination or, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA examinations obtained in this case are more than adequate, as they are predicated on a thorough examination of the Veteran and consider all of the pertinent evidence of record, to include the Veteran's statements of how his service-connected disabilities affect his occupation and social functioning, and provide all the necessary information in order to properly consider the claims.

Finally, the Board finds that there has been substantial compliance with its June 2013 remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  VA medical records dated from 2012 to the present were associated with the claims file.  The Veteran also underwent an examination in July 2013.

VA's duties to notify and assist are met.  Accordingly, the Board will address the merits of the claims. 

II.  Factual Background

The Veteran maintains that his PTSD is "worsening every day," noting that he can't think straight, that he has nightmares and "crazy dreams," and is experiencing diminishing memory.  See February 2010 hearing transcript.  He also maintains that he is unable to secure and maintain employment because of his service-connected disabilities.  See February 2012 statement from the Veteran.

The Board has reviewed all of the evidence in the Veteran's claims file and VVA file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, and 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims. 

Historically, a March 2002 rating decision awarded service connection and a 20 percent rating for diabetes mellitus, service connection and a 10 percent rating for tinnitus, and service connection and a noncompensable rating for bilateral hearing loss disability.  A March 2003 rating decision awarded service connection and a 50 percent rating for PTSD.

In April 2003 the Veteran submitted a claim for TDIU.  The Veteran indicated that he became too disabled to work as of December 2000 because of his PTSD, diabetes and ankle disability.  He indicated that he completed high school and had worked as an iron worker.  See April 2003 VA Form 21-8940.

During a May 2003 VA examination, the Veteran reported that he injured his left knee, back and left ankle at work in December 2002 when a heavy object fell on him.  He indicated that he had not been able to work since that time because of his back.  On examination, diagnoses included PTSD with a GAF score of 63.  The examiner opined that the Veteran's diabetes (for which he was taking medication) had no impact on his ability to work.  The examiner stated that the Veteran was unemployable primarily due to his back disability.

A May 2004 rating decision granted service connection and a 10 percent rating for residuals of left ankle sprain.

An October 2004 rating decision denied service connection for left knee and back disabilities.

A September 2006 rating decision awarded service connection for peripheral neuropathy of all four extremities.  Ten percent ratings were assigned for each disability.

In March 2007 the Veteran submitted a claim for increased rating for PTSD.

September 2007 VA examination report notes the Veteran's complaints of sleep impairment, decreased concentration, hypervigilence, feelings of detatchment from others, and exaggerated startle response.  He denied any hospitalizations for his PTSD.  He indicated that he was employed part time as a school bus driver.  He reported that group therapy was going well.  He denied having any social relationships or leisure pursuits, but stated that he was married and had a good relationship with his spouse.  He denied suicide attempts, violent episodes, drug use, or alcohol abuse.  On examination he was well groomed, cooperative and friendly.  He was oriented times three.  Speech was slow and affect was normal.  Impulse control was good.  Recent memory was mildly impaired.  Thought process was unremarkable.  He had no delusions, hallucinations, episodes of violence, or inappropriate behavior.  He had no problems with the activities of daily living.  GAF score was 51, indicating moderate social and occupational impairment due to PTSD.

An April 2008 VA general medical examination report notes the Veteran's current diagnoses of service-connected diabetes mellitus with peripheral neuropathy and erectile dysfunction, and residuals of left ankle strain, as well as nonservice-connected back disability, left knee disability and sleep apnea.  The examiner noted that the Veteran had worked part time as a bus driver for the past several years.  He had lost one week of work in the past year because of a cold.  After reviewing the claims file and examining the Veteran, the examiner stated that the Veteran's service-connected disabilities do not render him totally and completely unemployable for any physical or sedentary work.  

A December 2010 VA PTSD examination report notes that the Veteran was slightly restless.  He reported some irritability.  Recent memory was moderately impaired and the examiner noted that the Veteran recently had been diagnosed with dementia.  The Veteran was clean and appropriately groomed.  He denied suicidal ideation.  Examination revealed no delusions.  Speech was spontaneous, clear and coherent.  The Veteran reported that he was "getting by" with his medication.  He still lived with his wife of 47 years and had good relationships with her, his two children, and his grandchildren.  He had two best friends with whom he socialized, and was active in his church, attending three times per week.  He enjoyed traveling and working on his bulldozer.  He stated that he liked to stay busy.  The VA examiner stated that the Veteran had "moderate impairment in psychosocial functioning from PTSD symptoms alone."  She assigned a GAF score of 55.  The examiner also opined that the Veteran's dementia is unrelated to his PTSD.

In April 2011, the Veteran's PTSD was assessed by a VA physician to be "globally severe [making] it difficult for this patient to function."  The VA physician assigned a GAF score of 48.  See April 25, 2011 VA Mental Health Note.  

In a February 2012 statement, the Veteran asserted that his PTSD symptomatology had worsened in severity, and required him to quit his job as a school bus driver.  He described near continuous panic and depression, and asserted that he was unable to adapt to stressful situations. 

April 2012 VA outpatient treatment records note that the Veteran was "doing better," with a stable mood.  The Veteran indicated that he was caring for his grandchildren after his daughter's surgery.

A June 2012 VA PTSD examination report notes the Veteran's complaints of hypervigilence, irritability, anxiety, depression, impaired memory and sleep problems.  On examination, speech was clear and coherent.  The Veteran was fully oriented with no hallucinations or delusions.  He admitted to passive suicidal ideation, but denied having any plan or intent.  The Veteran reported that he still lived with his wife.  He had good relationships with his wife, children and grandchildren.  He had been caring for his grandchildren for three months while his daughter recovered from surgery.  Diagnoses were PTSD and dementia, not otherwise specified.  The examiner indicated that the Veteran's cognitive problems are mostly due to dementia.  A GAF score of 55 was assigned for PTSD alone.  The examiner stated that the Veteran was working as a bus driver, but quit due to memory problems.  The examiner opined that PTSD likely contributes to problems with attention/concentration, and indicated that this can cause short-term memory problems, which would impact his occupational functioning although still able to function adequately in a job with more routine or repeated tasks.  However, the examiner stated that the majority of the Veteran's cognitive problems are related to a non-service-connected disability of dementia, but not related to his service-connected PTSD.  The examiner thus concluded that the Veteran is not considered unemployable due to his service-connected condition of PTSD.  

VA outpatient treatment records and examination reports dated from 2012 to 2013 note that the Veteran ambulated with a cane.  Sensation in the lower extremities was diminished, but not absent.

February and May 2013 VA treatment records note the Veteran's complaints of anxiety.  On examination, he was clean and neat with appropriate affect.  Speech, thought process and thought content were all normal.  He denied suicidal ideation.  GAF score was 48.

July 2013 VA examination reports note that the Veteran last worked in 2003 as a welder.  The Veteran reported that he was not currently working due to his PTSD, back disability and leg disabilities.  He indicated that he was unable to do activities outdoors because of profuse sweating.  On examination, the examiner assigned the Veteran a GAF score of 65 for his PTSD.  The examiner opined that the Veteran's service-connected psychiatric disability would not cause functional impairment in physical or sedentary occupations.  Sleep impairment was not specifically due to this condition as records show that the Veteran has (nonservice-connected) sleep apnea.  The examiners indicated that the Veteran's service-connected ankle disability and diabetes with peripheral neuropathy and erectile dysfunction would not preclude sedentary employment.  

The evidence of record also includes SSA records, which found the Veteran to be disabled effective December 2000 secondary to a left knee disability and herniated nucleus pulposus. 

III.  Increased Rating

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7. 

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

PTSD is evaluated under the general rating formula for mental disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under this general rating formula, a 50 percent rating is warranted when the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships warrants a 70 percent rating.  Id.

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name warrants a 100 percent rating.  Id.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32). 

GAF Scale 

Consider psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Do not include impairment in functioning due to physical (or environmental) limitations.

70 - 61  Some mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful relationships. 

60 - 51  Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

50 - 41  Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

40 - 31  Some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school). 

The symptoms listed in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Instead, VA shall consider all symptoms of a Veteran's PTSD that affect his level of occupational and social impairment, including, if applicable, those identified in the fourth edition of the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) provided additional guidance in rating psychiatric disability.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  Specifically, the Federal Circuit emphasized that the list of symptoms under a given rating is a nonexhaustive list, as indicated by the words "such as" that precede each list of symptoms.   It held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Based on the above, the Board finds that a disability rating in excess of 50 percent for the Veteran's service-connected PTSD is not warranted at any time during this appeal.  This conclusion is based on the Board's finding that at no point during this appeal does the severity of the Veteran's disability most closely approximate occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood. 

With respect to the 70 percent rating criteria, some fleeting, passive suicidal ideation is noted in the medical evidence of record.  This evidence does not demonstrate impaired impulse control (such as unprovoked irritability with periods of violence); obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and the inability to establish and maintain effective relationships.  The September 2007 VA examination report notes that the Veteran had no problems with the activities of daily living.  Moreover, the evidence from 2012 shows that the Veteran was actually caring for his grandchildren in addition to himself.  The Board finds that the evidence demonstrates his occasional, passive suicidal ideation with no plan does not produce deficiencies in most areas.  

While the Veteran has not worked since 2003, the evidence indicates that he is not working, in part, due to his back, ankle and leg disabilities.  In fact, SSA records indicate he was found to be primarily disabled since December 2000 as a result of his nonservice-connected left knee disability and secondarily disabled due to a back disability.

Further, the evidence shows that the Veteran has had good, caring relationships with his wife, children and grandchildren during the period on appeal, and at least some friendships.  

The record does not suggest that the Veteran has had problems with judgment or thinking due to his PTSD.  As noted above, his cognitive problems have been attributed to his nonservice-connected dementia.  While there may be some deficiency in mood caused by his PTSD, the symptoms of depression and anxiety on which this conclusion is based are not of the frequency, severity, or duration to satisfy the 70 percent rating criteria.  

There have been no findings of poor hygiene or speech deficiencies.  The absence of these symptoms is not outcome determinative.  However, the Veteran simply no other evidence that other symptoms of similar severity, frequency, and duration have been demonstrated.  See Vazquez-Claudio, supra.  The Board thus finds that the evidence of record does not support the assignment of a disability rating of 70 percent.

In reaching this conclusion, the Board has also considered and acknowledges that VA treatment records show that the Veteran has been assigned GAF scores as low as 48, with several assigned scores in the range indicating serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Virtually no description of symptoms specific to the Veteran and reflective of serious symptoms appears in these treatment records, however, thus giving the Board no basis to rely upon these GAF scores in determining an appropriate disability rating.  The lower GAF scores as listed in these treatment records, in essence, are not supported by the qualitative descriptions of the Veteran's symptomatology as discussed above.  Therefore, despite the assignment of GAF scores as low as 48, the Board finds that entitlement to a 70 percent evaluation is not warranted.  The more descriptive reports of record are found to adequately describe the disability over the course of this appeal.

In contrast to these unsupported GAF score report, the Board finds that the GAF scores that were assigned by the VA examiners (a GAF score of 51 in 2007, of 55 in 2010 and 2012, and of 65 in 2013) are supported by the accompanying descriptions of the Veteran's complaints, pertinent history, and mental status examination findings and are thus highly probative to the case at hand.  These reflect mild and moderate symptoms, and do not warrant a rating in excess of 50 percent.

For all the foregoing reasons, the Veteran's claim for a schedular rating in excess of 50 percent for PTSD must be denied.  

As for extra-schedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Court clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If so, then the assigned schedular evaluation is adequate, referral for extra-schedular consideration is not required, and the analysis stops.  If the RO or the Board finds that the schedular evaluation fails to reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  If additional factors are found, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extra-schedular rating.  

The evidence of record does not reveal that the Veteran's PTSD disability picture is so unusual or exceptional in nature as to render his schedular rating inadequate.  The Veteran's PTSD has been evaluated under the applicable Diagnostic Code (9411) that has specifically contemplated the level of occupational and social impairment caused by service-connected PTSD.  The Veteran's symptoms such as sleep impairment, mild memory loss and disturbances of motivation and mood are specifically enumerated under Diagnostic Code 9411.  Therefore, referral for assignment of an extra-schedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

IV.  TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16 . A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation." 38 C.F.R. §§ 3.340(a)(1), 4.15. 

"Substantially gainful employment" is that employment, "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).  In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the veteran actually works and without regard to the veteran's earned annual income. . . ." 

A claim for a total disability rating based upon individual unemployability, "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  Vettese v. Brown, 7 Vet App. 31 (1994).  In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19. 

For a veteran to prevail on a total rating claim, the record must reflect some factor that takes the claimant's case outside the norm.  The sole fact that a veteran is unemployed or has difficulty finding employment is not enough, since a high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment; the question is whether the claimant is capable of performing the physical and mental acts required for employment, not whether the claimant can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

TDIU may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The regulation further provides that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disability of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular- renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16. 

In any event, it is the policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating is for consideration where the veteran is unemployable due to service-connected disability.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  The Board, however, does not have the authority to make such an assignment in the first instance.  Rather, the Board may only grant a total rating under section 4.16(b) after the issue of extra-schedular consideration has been first referred to and denied by VBA's Director of Compensation & Pension Service. 

Additionally, the Court has recognized that, "the effect of a service-connected disability appears to be measured differently for purposes of extra-schedular consideration under 38 C.F.R. § 3.321(b)(1)  ... [than] for purposes of a TDIU claim under 38 C.F.R. § 4.16."  Kellar v. Brown, 6 Vet. App. 157, 162  (1994).  While the former regulatory provision requires marked interference with employment, the latter requires evidence of unemployability.  Id.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert, supra.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert, 1 Vet. App. at 54.

For this period at issue, the Veteran's service-connected disabilities (PTSD; diabetes mellitus; peripheral neuropathy of the right lower extremity; peripheral neuropathy of the left lower extremity; peripheral neuropathy of the right upper extremity; peripheral neuropathy of the left upper extremity; residuals of left ankle sprain; tinnitus, bilateral hearing loss disability; and erectile dysfunction) have been rated at least 70 percent combined, with PTSD rated 50 percent for the entire period.  Accordingly, he meets the schedular criteria for a TDIU under 38 C.F.R. § 4.14(a) for this period.  To establish entitlement to a TDIU, however, it must also be shown that, due to the service-connected disabilities alone, the Veteran is unable to obtain or maintain substantially gainful employment.  The preponderance of the evidence is against such a finding.

The preponderance of the evidence shows that the Veteran's service-connected disabilities were not so severe as to preclude him from all types of substantial employment consistent with his education and occupational background.  See Van Hoose, supra.  As noted above, the Veteran worked part time as a bus driver for several years during this appeal.  Moreover, the evidence may show that the Veteran's service-connected disabilities now prevent him from employment where physical activity (prolonged sitting or standing, walking) are required; however, the medical evidence does not show that these disabilities preclude more sedentary forms of gainful employment.  In fact, the Veteran is shown to have been able to take care of his grandchildren during his daughter's recovery from surgery and the July 2013 VA examiners found his PTSD, ankle, diabetes, peripheral neuropathy, and erectile dysfunction disabilities would not preclude sedentary employment.  There is also no indication that his tinnitus and bilateral hearing loss would preclude such employment.  Based on the evidence in the record, the Board finds the Veteran was not unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities for the period at issue. 

The preponderance of the evidence is against this claim.  Accordingly, the benefit of the doubt doctrine does not apply, and the claim must be denied.



ORDER

A rating higher than 50 percent for PTSD is denied.

A TDIU is denied.



____________________________________________
T. L. Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


